Order issued June 16, 2014




                                      S   In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                      ________________________________________

                                 No. 05-13-00834-CR
                                 No. 05-13-00836-CR
                      ________________________________________

                       GREGORY LEWIS MARTINEZ, Appellant

                                            V.

                         THE STATE OF TEXAS, Appellee


                                       ORDER

                         Before Justices Fillmore, Evans, and Lewis

      Based on the Court’s opinion of this date, we GRANT the April 7, 2014 motion of

Valencia Bush for leave to withdraw as appointed counsel on appeal. We DIRECT the Clerk of

the Court to remove Valencia Bush as counsel of record for appellant. We DIRECT the Clerk

of the Court to send a copy of this order and all future correspondence to Gregory Lewis

Martinez, TDCJ No. 1861958, Byrd Unit, 21 FM 247, Huntsville, Texas, 77320.



                                                   /David Evans/
                                                   DAVID EVANS
                                                   JUSTICE